Citation Nr: 1308229	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea syndrome.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a low back disorder, currently characterized as muscular lumbosacral pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from June 2003 to March 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The veteran requested a hearing before the Board by videoconference.  The requested hearing was conducted by the undersigned Veterans Law Judge in September 2012.

The claim of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his September 2012 videoconference Board hearing, prior to the promulgation of a decision in the appeal, the appellant requested, in writing and through testimony, a withdrawal of the appeals for service connection for sleep apnea syndrome and for depression.


CONCLUSION OF LAW

The criteria for withdrawal of appeals for service connection for sleep apnea syndrome and for depression by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in testimony at his September 2012 videoconference Board hearing, and by a written statement submitted at that hearing, requested a withdrawal of the appeals for service connection for sleep apnea syndrome and for depression and, hence, as to those claims on appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for service connection for sleep apnea syndrome and for depression, and those claims on appeal are dismissed.


ORDER

The appeal for service connection for sleep apnea syndrome is dismissed.

The appeal for service connection for depression is dismissed.


REMAND

The Veteran's VA clinical records through June 2010 are associated with the claims files.  Additional clinical records are associated with the claims file, but, unfortunately, those clinical records do not include the Veteran's VA clinical records.  The claims file establishes that the Veteran has sought treatment through VA throughout the pendency of this appeal.  The Veteran's current VA clinical records, from June 2010 through the present, must be associated with the claims file, in a file reviewable by the Board, before the Board may complete appellate review of the claim for service connection for a low back disorder, currently characterized as muscular lumbosacral pain.  

The Board wishes to parenthetically advise the Veteran that while there is evidence documenting his complaints of back pain, pain in and of itself is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  An underlying disability must be identified.  On Remand, the Veteran may wish to proffer such evidence.

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA clinical records since June 2010 with a file available to the Board for appellate review, to include either the claims files or the virtual (electronic) file.

2.  Afford the Veteran an opportunity to identify or submit private clinical records demonstrating treatment for back pain, or alternative records demonstrating objective evidence of back pain.

3.  After the Veteran's current VA clinical records, and any other record identified or submitted during the course of this Remand, are associated with the Veteran's files, ask the provider who conducted the 2008 VA examination and provided a January 2010 addendum, or a similarly qualified reviewer, to answer the following questions:  In light of the evidence currently of record and the Veteran's VA clinical records, to include the evidence added to the claims file and to the Veteran's VA clinical records since the 2008 VA examination and since the January 2010 addendum, is a diagnosis other than muscular back pain assignable for the Veteran's complaints of lumbar pain? Has any pathology underlying the Veteran's complaints of back pain been identified?  

4.  The evidence should be reviewed, and any other development required should be undertaken.  Then, the claim on appeal should be readjudicated.  If the claim is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


